Citation Nr: 0836901	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-35 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an June 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased rating for PTSD.


FINDINGS OF FACT

The veteran's PTSD has been productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  intrusive memories, nightmares, 
efforts to avoid stimuli that remind him of his trauma, 
detachment from others, restricted affect, sleep disturbance, 
anger outbursts, concentration problems, and hypervigilance, 
panic attacks, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an increased rating of 50 percent, but not 
greater, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code (DC) 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).
 
The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411.  

Under Diagnostic Code 9411, a 30 percent disability rating is 
assigned for a mental disorder (including PTSD) when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2007).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

VA treatment records dating from December 2006 to July 2007 
show various PTSD symptoms, including sleep disturbance, lack 
of motivation, depression, and nightmares.  The veteran had 
hypervigilance, intrusive memories, nightmares, and numerous 
avoidance behaviors.  The veteran completed the PTSD 
checklist and scored a 62 with elevated scores in all three 
areas of reexperiencing, avoidance, and hyperarousal, noted 
to be supportive of the veteran's diagnosis of PTSD.  The 
medical records show that the veteran was taking multiple 
medications.

The veteran underwent a VA examination in June 2007.  At the 
examination, he reported PTSD symptoms to include depression, 
poor concentration, upsetting thoughts, excessive anger and 
irritation, sleep disturbance, nightmares, nervousness, 
worries, panic, and an inability to relax.  He had poor 
appetite and had difficulty sleeping even after he took 
sleeping pills and used muscle relaxers.  The veteran 
reported difficulty concentrating and stated that his mind 
was "elsewhere."  He had panic attacks, especially when he 
saw snakes, because he had a bad experience with snakes in 
service.  

Furthermore, he stated that he did not want to be around 
people, got nervous around crowds and felt like "everybody 
is watching him."  He even avoided family reunions, and his 
only social interaction with groups consisted of dinners with 
his fiancé's friends once every five weeks.  He was angered 
easily by people not doing what he thought they should.  He 
gestured and yelled at drivers, and, consequently, stayed 
away from others to avoid becoming angry.  The veteran stated 
that he had been depressed for the last 20 to 25 years and 
continued to have nightmares about Vietnam three times per 
month.  The veteran and his fiancé both indicated that 
sometimes she had to wake him up from those nightmares.  The 
veteran also stated that he thought about Vietnam during the 
day whenever he saw "weapons" and had upsetting thoughts 
when he watched war movies or news about Iraq.  

With regard to his social and occupational history, the 
veteran stated that he had been married three times, with 
each marriage lasting about a year.  He was dating his high-
school sweetheart.  For 35 years after discharge, the veteran 
worked as a truck driver and loved his job.  He was unable to 
work at the time of the examination due to his back 
disability, but continued to mow lawns.  He also occupied 
himself with some welding and plumbing.  The veteran saw a 
psychiatrist about once every three months and took 
medication for depression.

On examination, the veteran had fair hygiene and showed clear 
speech with a good ability to express himself.  He appeared 
sad and easily irritated overall.  The veteran had 
appropriate orientation, and manifested spontaneous, logical, 
productive, and well-organized thinking.  The examiner noted 
preoccupation with events that occurred in Vietnam and with 
his inability to work.  The veteran's relationships with 
others seemed poor due to his tendency to be easily angered, 
and his contact with others was generally low.  His 
concentration was fair, and his reasoning skills indicated 
the capacity for abstract thinking.  The veteran's judgment 
was noted to be diminished due to his depression, leading to 
isolation and anger.  The examiner concluded that the veteran 
was open and cooperative with good eye contact.  

The examiner commented that the veteran continued to have 
PTSD manifested by intrusive memories, nightmares, efforts to 
avoid stimuli that remind him of his trauma, detachment from 
others, restricted affect, sleep disturbance, anger 
outbursts, concentration problems, and hypervigilance.  He 
also had problems with depression related to not being able 
to work.  The examiner stated that the veteran's PTSD had 
been chronic with an intensity of mild to moderate.  The 
examiner concluded that the veteran needed counseling; 
however, the likelihood of significant change was low.  A GAF 
score of 53 was assigned due to PTSD.  The veteran had 
impaired social relationships, judgment, mood, and range of 
activities because of his emotional problems.

The above-noted VA treatment records, with the latest one in 
July 2007, show numerous GAF scores of 55.  The GAF score 
from the VA examination is consistent with the scores seen in 
the VA treatment records and may actually indicate a slight 
worsening in the veteran's PTSD.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995), 60 Fed. Reg. 
43186 (1995).

Under DSM-IV, GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.).

Here the veteran indicated that he has no friends, avoids 
interaction with other people to avoid anger, and spends the 
vast majority of his time in isolation.  While he is 
currently in a stable and committed relationship, his three 
previous marriages ended in divorce, and each lasted 
approximately a year.  He continues to experience 
hypervigilance, intrusive memories, nightmares, and numerous  
avoidance behaviors.  Recent treatment records now 
demonstrate that the veteran has been prescribed medication 
for alleviation of his PTSD symptoms, and that the dosage has 
been increased.  

The veteran's symptoms and difficulty with social functioning 
clearly indicate that his PTSD symptoms fall within the 
category of moderate severity.  In so determining, the Board 
finds it significant that the veteran has been assigned GAF 
scores of 53 and 55, indicative of moderate symptoms or 
moderate difficulty in social or occupational functioning.  
Additionally, the veteran's most recent treatment records, 
dated in July 2007, note that the veteran's PTSD symptoms are 
not improving, which corroborates the VA examiner's 
assessment that, even with counseling, significant change is 
unlikely.

Based upon the above findings, the Board finds that the 
veteran's disability picture more nearly approximates a 50 
percent disability rating for PTSD.  In the judgment of the 
Board, the evidence as a whole demonstrates occupational and 
social impairment with reduced reliability and productivity 
due to various symptoms as required for a 50 percent rating 
under DC 9411.

With respect to whether his disability warrants more than a 
50 percent disability rating, however, the Board finds that 
the preponderance of the evidence is against entering such a 
finding.  The veteran has not been shown to have deficiencies 
in most areas, as he is able and willing to work as a lawn 
mower, and doing some welding and plumbing.  He is also able 
to enjoy some time with his fiancé and children.  Nor has he 
been shown to have obsessional rituals which interfere with 
routine activities, speech that is intermittently illogical 
or obscure, near continuous panic attacks, or neglect of 
personal hygiene.  In addition, some part of the veteran's 
depression has been attributed to his low-back disability and 
his resulting inability to work.  The Board acknowledges that 
the veteran has reported suicidal thoughts in the past.  
However, at the time of the most recent interview, the 
veteran denied any suicidal thoughts, and no suicidal 
ideation was noted.  The VA treatment records also fail to 
show that the veteran reported having suicidal ideation or 
thoughts during this period of time.  As such, the Board 
finds that an evaluation in excess of 50 percent is not 
warranted during the period under consideration.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Despite more recent 
evidence of worsening of PTSD symptomatology, the Board finds 
that staged ratings are not indicated in the present case as 
the veteran's PTSD has continuously been 50 percent disabling 
since April 24, 2007, when VA received the veteran's claim 
for an increased rating.  The Board has resolved all 
reasonable doubt in favor of the veteran in making this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990)."

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO sent correspondence in April 2007; and a rating 
decision in June 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2007 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained. The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence. VA has also obtained a medical examination in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An increased rating of 50 percent, but not greater,  for PTSD 
is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


